In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated March 7, 1994, as granted the motion of the defendant Long Island University to amend its answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its dis*361cretion in allowing the defendant Long Island University to amend its answer (see, CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957). Sullivan, J. P., Miller, Copertino and Joy, JJ., concur.